DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification, 
Drawings
The drawing(s) filed on 08/03/2020 are accepted by the Examiner.
Status of Claims
Claims 1-13 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a registration unit that registers” in claim(s) 1-11.
“a display control unit that displays” in claim(s) 1-11.
“a control unit that stops display” in claim(s) 1-11. 
“a setting unit having a setting” in claim(s) 3.
“acceptance unit that accepts” in claim(s) 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1-11: ‘a registration unit that registers’ corresponds to Fig. 12 – element 409. When the displayed text is long and extends outside the display of the RUI, the extending part of the text is omitted. When a deletion button 41 l in the right of each slide is selected, the registration of the slide can be cancelled. In response to selection of a new slide registration button 409, ¶ [0072].

(c)	Claim(s) 1-11: ‘a control unit that stops display’ corresponds to Fig. 1 – element 101. The process illustrated in FIG. 19 is started when power is ON or a user operation is detected. First, in step S102, the CPU 101 initializes variables. The CPU 101 sets an auto-clear timer Tc and an auto-sleep timer Ts to 0. Further, the CPU 101 sets a flag Fs, which indicates that a slideshow is being performed, to "false" (that is, no slideshow is being performed), ¶ [0084].
(d)	Claim(s) 3: ‘a setting unit having a setting’ corresponds to Fig. 6 – element 308. FIG. 5 is a diagram illustrating an example of the environment setting window 306 displayed on the display unit 105 of the information processing device 100 according to one embodiment. In "Display setting", settings related to a language to be displayed on the display unit 105 or the RUI, selection of mm/inch, or a warning are aggregated. In "Network", settings related to a network are aggregated. In "External interface", a setting as to whether or not to use the information processing device 100 as a USB device, a setting related to usage of a USB memory, or the like are prepared. In "Accessibility", a setting related to inversion of white and black or the luminance of a screen is prepared. In response to selection of a timer/power setting button 307, a timer/power setting window 308 of Fig. 6 is displayed, ¶ [0060].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0015827 A1 Ferguson et al. (hereinafter referred to as “Ferguson”) in view of US 6,646,657 B1 “Rouser”.
With respect to claim 1, Ferguson discloses an information processing device (Fig. 1 – element 104 ‘printer’ corresponds to the claimed limitation of ‘information processing device’) comprising: 
a registration unit that registers a character string (Para [0015 and 0024]; Fig. 1 and Fig. 3 – element 140; wherein a screen saver module 140 may be stored on either the memory of the printer 104 or within the memory of the computer system 102 […] the screen saver presentation includes a consumable consumption indication 320. The consumable consumption indication 320 may correspond to each consumable within the printer 104. So for example, if the printer includes two types of ink, then the screen saver presentation would include two consumable consumption indications. The screen saver presentation also includes consumable replacement information 322); 
a display control unit that displays (Fig. 1 – element 136, display device) the registered character string on a display unit based on a condition that no user operation was performed for a first period (Para [0021 and 0022]; Fig. 2 – wherein the screen saver module 140 then determines whether a predetermined time limit has elapsed at step 212. If a predetermined time limit has not elapsed, then the display device 136 continues to present the printer information. If the predetermined time lime has elapsed, then the screen saver module 140 causes the display device to present a screen saver at step 214. The screen saver may be, for example, an informational presentation regarding printer consumable consumption (e.g., a presentation of ink levels) as well as how to reorder consumables for the printer); and 
a control unit that stops display on the display unit based on at least a condition that no user operation was performed for a second period (Para [0022 and 0023]; Fig. 2 – wherein the screen saver module 140 then determines whether a predetermined time limit has elapsed at step 216 […] If the predetermined time limit has elapsed, then the screen saver module 140 blanks the screen presentation at step 218. The screen saver module 140 continues to monitor whether any activity occurs within the printer at step 220. If no activity has occurred, then the screen saver module 140 continues to blank the screen).
However, Ferguson fails to explicitly disclose wherein the control unit does not stop display on the display unit until at least the display of the registered character string is completed.
Rouser, working in the same field of endeavor, recognizes this problem and teaches wherein the control unit does not stop display on the display unit until at least the display of the registered character string is completed (Col. 6, Lines 59-67 and Col. 7, Lines 1-10; Fig. 6 – see at least element 630; wherein the image 600 can be displayed after, or instead of, the image 500, upon a current user touching a mouse, typing on a key of a keyboard or generating some other input event in the data processing system. In response, the image 600, containing a main window 610 that includes a menu, is displayed. The menu provides the functions of adding a message, viewing one or more left messages or exiting the screen saver mode. The adding a message function is selected by selecting an add messages button 620. The adding a message function is intended to be chosen by visitors. The viewing left message(s) function is selected by selecting a view message button 630. The exiting function is selected by selecting an exiting button 640. The viewing left message(s) function and the exiting function are intended to be chosen by the authorized user of the computer system).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ferguson to apply wherein the control unit does not stop display on the (see at least Rouser, Col. 1, lines 35-48).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 1 is incorporated, Ferguson discloses an acceptance unit that accepts the character string registered by the registration unit from an external terminal (Para [0015, 0019 and 0020]; wherein a screen saver module 140 may be stored on either the memory of the printer 104 or within the memory of the computer system 102 … The status of the consumable replacement indicator may be determined by the computer 102. This is accomplished by the computer 102 transmitting a pre-defined query to the printer 104. The printer 104 responds to the query by generating a response indicating whether the consumable replacement indicator is set).
With respect to claim 5, which claim 4 is incorporated, Ferguson discloses wherein the acceptance unit accepts, from the external terminal, a setting as to whether or not to display the registered character string (Para [0015, 0019 and 0020]; wherein the status of the consumable replacement indicator may be determined by the computer 102. This is accomplished by the computer 102 transmitting a pre-defined query to the printer 104. The printer 104 responds to the query by generating a response indicating whether the consumable replacement indicator is set).
With respect to claim 6, which claim 1 is incorporated, Ferguson fails to explicitly discloses wherein the registration unit is configured to register a plurality of character strings, wherein the display control unit causes the plurality of registered character strings to be displayed sequentially on the display unit, and wherein the control unit does not stop the display on the display unit until display of the last character string of the plurality of character strings is completed.
However, Rouser, working in the same field of endeavor, recognizes this problem and teaches wherein the registration unit is configured to register a plurality of character strings (Col. 3, lines 27-47; wherein the text editor 240 allows the user to compose and edit messages. The cache memory 250 is a memory that stores messages composed using the text editor 240), wherein the display control unit causes the plurality of registered character strings to be displayed sequentially on the display unit (Col. 5, lines 19-25; Fig. 3 – wherein In contrast, in step S190, a determination is made whether the current user is authorized to gain access to any messages that may have been left and to the normal mode. If so, control continues to step S200. Otherwise, control returns to step S150. In step S200, each message that has been left is displayed, in turn. Control then returns to step S110), and wherein the control unit does not stop the display on the display unit until display of the last character string of the plurality of character strings is completed (Col. 6, Lines 59-67 and Col. 7, Lines 1-10; Fig. 6 – see at least element 630; wherein the image 600 can be displayed after, or instead of, the image 500, upon a current user touching a mouse, typing on a key of a keyboard or generating some other input event in the data processing system. In response, the image 600, containing a main window 610 that includes a menu, is displayed. The menu provides the functions of adding a message, viewing one or more left messages or exiting the screen saver mode. The adding a message function is selected by selecting an add messages button 620. The adding a message function is intended to be chosen by visitors. The viewing left message(s) function is selected by selecting a view message button 630. The exiting function is selected by selecting an exiting button 640. The viewing left message(s) function and the exiting function are intended to be chosen by the authorized user of the computer system).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ferguson to register a plurality of character strings, wherein the display control unit causes the plurality of registered character strings to be displayed sequentially on the display unit, and wherein the control unit does not stop the display on the display unit until display of the last character string of the plurality of character strings is completed as taught by Rouser since doing so would have predictably and advantageously allows to permit a visitor to leave an electronic message in the user's computer even when the screen saver denies access to the user's files, data and other computer resources (see at least Rouser, Col. 1, lines 35-48).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 1 is incorporated, Rouser discloses wherein when the second period is longer than the first period (Fig. 2 – see at least step 212 a first time limit period to present a screen saver and step 216 a second time limit to blanks the screen {Interpretation: the second time limit has to be longer that the first time limit to correctly perform the process as disclosed o Fig. 2}), the display unit continues to perform display of a registered character string at least the second period elapses or a user operation is accepted (Para [0021 and 0022]; Fig. 2 – wherein If a predetermined time limit has not elapsed, then the display device continues to present the screen saver information. If the predetermined time limit has elapsed, then the screen saver module 140 blanks the screen presentation at step 218).
With respect to claim 10, which claim 1 is incorporated, Ferguson discloses wherein the display control unit ends display of the character string in response to accepting a user operation during display of the character string (Para [0023]; Fig. 2 – wherein If the screen saver module 140 detects printer activity, then the screen saver module 140 presents printer information at step 210).
With respect to claim 11, which claim 1 is incorporated, Ferguson discloses wherein the control unit starts display on the display unit in response to accepting a user operation after stopping display on the display unit (Para [0023]; wherein If the predetermined time limit has elapsed, then the screen saver module 140 blanks the screen presentation at step 218. The screen saver module 140 continues to monitor whether any activity occurs within the printer at step 220. If no activity has occurred, then the screen saver module 140 continues to blank the screen. If the screen saver module 140 detects printer activity, then the screen saver module 140 presents printer information at step 210).
With respect to claim 12, (drawn to a method) the proposed combination of Ferguson in view of Rouser, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 12, because these steps occur in the operation of the 
With respect to claim 13, (drawn to a computer-readable program) the proposed combination of Ferguson in view of Rouser, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13. Further Ferguson disclose a non-transitory computer readable medium storing an information processing method (Para [0029]; wherein the modules may be stored on a machine-readable or computer-readable storage medium such as a disk drive).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0015827 A1 Ferguson et al. (hereinafter referred to as “Ferguson”) in view of US 6,646,657 B1 “Rouser” as applied to claim 1 above, and further in view of US 2010/0153764 A1 Pratt et al. (hereinafter referred to as “Pratt”).
With respect to claim 8, which claim 1 is incorporated, although Ferguson teaches the first and second period (Fig. 2 – step 212 and step 216) as disclosed above for claim 1, however neither Ferguson nor Rouser appears to explicitly disclose wherein the first period is a period set by a user.
However, Pratt, working in the same field of endeavor, recognizes this problem and teaches wherein the first period is a period set by a user (Para [0046]; Fig. 4 – element 432; wherein a screenshot of a menu 430 of screensaver options, according to an exemplary embodiment of the present invention. A human stimulus option 432 allows the screensaver to be activated based on a human stimulus. If a human stimulus is not received before the countdown expires, then the screensaver is activated. Selection of this option prompts a user of the electronic device to enter a value, in seconds, from which the screensaver countdown begins. A user is able to select a countdown value of zero, meaning that whenever the electronic device is not receiving human stimulus the screensaver is activated. Such an option might be preferable for an energy-conscious user {Interpretation: human stimulus setting corresponds to applicant claimed limitation of first period settable by a user}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ferguson in view of Rouser wherein the first period is a period set by a user as taught by Pratt since doing so would have predictably and advantageously allows to apply plurality of option for a screensaver activation process (see at least Pratt, Para [0044-0047]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 1 is incorporated, although Ferguson teaches the first and second period (Fig. 2 – step 212 and step 216), as disclosed above for claim 1, however neither Ferguson nor Rouser appears to explicitly disclose wherein the second period is a period set by a user.
However, Pratt, working in the same field of endeavor, recognizes this problem and teaches wherein the second period is a period set by a user (Para [0046]; Fig. 4 – element 434; wherein a user input option 434 allows the screensaver to be activated based on a user input. If a user input is not received before the countdown expires, then the screensaver is activated {Interpretation: user input setting corresponds to applicant claimed limitation of second period settable by a user}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ferguson in view of Rouser wherein the second period is a period set by a user as taught by Pratt since doing so would have predictably and advantageously allows to apply plurality of option for a screensaver activation process (see at least Pratt, Para [0044-0047]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2 and 3 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein even when the second period elapses, the control unit does not stop display on the display unit until the last character of the character string is displayed when the registered character string is being displayed on the display unit.”
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0052488 A1 “Rybchin et al.” teaches personalized active screensavers which are actionable and react to user preferences and user details. A presence of an individual is detected. The individual is analyzed to determine information related to the individual. Content is displayed on a display based on the determined information related to the individual. A screensaver mode is initiated on the display in response to the individual moving out of a predetermined range.
US 10,659,644 B2 “Kim et al.” teaches an image forming apparatus that executes a screen saver that provides information related with an accessory device connected to the image forming apparatus, and a method of controlling the image forming apparatus that executes a screen saver are provided. The method includes sensing an accessory device connected to the image forming apparatus, requesting execution of a screen saver corresponding to the sensed accessory device, searching for the screen saver corresponding to the sensed accessory device, and executing a found screen saver. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672